DETAILED ACTION


Claim Objections
Claim 7 is objected to because of the following informalities:  “an external thread formed” should be “an external thread is formed”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states that the clutch carrier is disposed “movably in the vertical direction.”  The vertical direction has not been defined in the claim, and it is unclear how the clutch carrier can move parallel to the inner shaft (horizontally since the tub is claimed to be rotated on a horizontal axis) and vertically.  It is assumed that the limitation “movably in the vertical direction” is not present in the claim.
Claim 2 states that the first stopped is on one side of the outer shaft and a second stopper is on the other side of the outer shaft.  The sides have not been defined in the claim, and is cannot be determined where the sides are located.  It is interpreted and assumed that the first stopper is disposed at an axial location of the outer shaft in the first direction of the carrier mover and the second stopper is disposed at an axial location of the outer shaft in the second direction of the carrier mover (substantially as depicted in the figures).
Claim 6 recites a tubular clutch portion and claim 7 recites a cylindrical clutch portion and also refers to “the clutch portion”.  It is unclear if the clutch portion and the cylindrical clutch portion are separate and distinct components.  Based on the disclosure, it is understood that they are the same element.  The reference to “the clutch portion” in claim 7 is unclear because it is not known if it refers to the clutch portion or the cylindrical clutch portion (as claimed).  It is assumed that in claim 6 “a clutch portion” is “a cylindrical clutch portion,” in claim 7 “a cylindrical clutch portion” should be “the cylindrical clutch portion,” and in claim 7 “the clutch portion” should be “the cylindrical clutch portion.”
Remaining claims are rejected due to their dependency on a rejected claim.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 is interpreted to require a structure that performs the intended function of the present invention as disclosed.  The claim explicitly or implicitly requires the carrier mover to axially move along the outer shaft as the clutch carrier rotates relative to the outer shaft due to the threaded engagement of the carrier mover and the clutch carrier, the carrier mover to axially move the clutch carrier, and the carrier mover to be the driver that moves the pinion gears in the axial direction of the outer shaft.  The term “clutch carrier” implies the function of a clutch, which connects and disconnects a washing shaft and a dewatering shaft, as defined in the specification.  Based on the claimed structure of the clutch mover and the aforementioned implied functional requirements, it is understood from the claim that the connection and disconnection of washing and dewatering shafts is operated by the claimed motor and not by a separate driving source.  The claimed structural requirements preclude the use of a separate driving source since a separate driving source cannot independently move the clutch carrier mover; the carrier mover is spline-coupled to the outer shaft and threadably engaged with the clutch carrier.
The prior art of record does not teach a washing machine with such planetary gear train, and nothing in the prior art of record suggests that modifying a known washing machine to have the claimed planetary gear train and clutch system would have been obvious to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711